REQUESTED BY: Dear Sir:
In your letter of January 10, 1978, you inform us that the Nebraska Legislature intends to recess for two weeks beginning approximately January 17, 1978. During this time that they will be in recess certain committee meetings will be held in Lincoln.
You ask if Senators returning for these committee meetings may constitutionally be paid for the expense of traveling to and from Lincoln to attend these meetings. Section 7 of Article III of the Constitution of the State of Nebraska provides as follows:
   "At the general election to be held in November, 1964, one half the members of the Legislature, or as nearly thereto as may be practicable, shall be elected for a term of four years, and the remainder for a term of two years, and thereafter all members shall be elected for a term of four years, with the manner of such election to be determined by the Legislature; Provided, that when the Legislature is redistricted the members elected prior to the redistricting shall continue in office, and the law providing for such redistricting shall where necessary specify the newly established district which they shall represent for the balance of their term. Each member shall be nominated and elected in a nonpartisan manner and without any indication on the ballot that he is affiliated with or endorsed by any political party or organization. Each member of the Legislature shall receive a salary of not to exceed four hundred dollars per month during the term of his office. In addition to his salary, each member shall receive an amount equal to his actual expenses in traveling by the most usual route once to and returning from each regular or special session of the Legislature. Members of the Legislature shall receive no pay or perquisites other than said salary and expenses, and employees of the Legislature shall receive no compensation other than their salary or per diem."
We have previously been asked if legislators may be reimbursed for expenses incurred in traveling to committee meetings during interims between sessions and meetings of the Legislative Council held between sessions. In each instance we have been of the opinion that reimbursement for such has been established by statute and that this statute was not violative of the constitutional provision set out above. (See Opinion No. 60, April 8, 1977, and Opinions Nos. 60 and 63, Report of the Attorney General, 1959-60, attached.)
However, in Opinion No. 60 dated April 13, 1959, we concluded with regard to the specific question you ask:
   ". . . However, in view of the previous construction placed upon this section, it would be a violation of the above provision for the Legislature to provide for the payment of their personal expenses during regular and special sessions of the Legislature."
We believe this statement to be correct and reaffirm it at this time. We are therefore of the opinion that Senators returning to Lincoln for committee meetings during this recess may not be compensated for the travel expense incurred.